DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention 

Claims 11-13, 15, 16, 22-24, 26 and 27 are rejected under is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9451910 to Brister et al. (Brister) in view of US 2007023877 to He (He).

In regards to Claims 11 and 22, Brister teaches an apparatus comprising: an integrated sensor and sensor electronics assembly, comprising: one or more processors (see entire document, for example Claim 1 "processor"); a power supply (see entire document, for example Claim 1 "power supply"); a first antenna configured to receive radio frequency (RF) power from a remote device when the remote device is positioned within a predetermined range from the first antenna (see entire document, for example Col. 1, ll. 62-64 "an antenna configured for radiating or receiving a radio frequency transmission"); an electronic switch of the integrated sensor and sensor electronics assembly, the electronic switch configured to, using the RF power received from the remote device, complete a circuit of the integrated sensor and sensor electronics assembly to supply power from the power supply to the data processing unit integrated sensor and sensor electronics assembly (see entire document, for example Claim 1 "the switch configured to switch between a first state and a second state, wherein the internal power supply is configured to be in a first power mode when the switch is in the first state and in a second power mode when the switch is in the second state, the first power mode supplying less power to the sensor electronics module than the second power mode" and Col. 54, ll. 22- Col. 55, ll. 15; and Col. 55, ll. 47-63, Col.59, ll. 6-11 "RFID:" For further clarification, RFID is notoriously known as a smart proximity sensor, see exemplary example "Sensor Sense: RFID for smart position sensing" Penton Media Inc. 2010 and US 7545272 and 

He teaches to periodically communicate the data associated with the monitored analyte level over the Bluetooth communication link to the remote device for the purpose of wirelessly communicating analyte concentration  (see entire document, for example para. 0019 “the receiver 104 may be configured to detect such transmitted encoded sampled data signals at predetermined time intervals.” and para. 0027 “real time”; para. 0021 “In operation, the receiver 104 is configured to detect the presence of the transmitter 102 within its range based on, for example, the strength of the detected data signals received from the transmitter 102 or a predetermined transmitter identification information. Upon successful synchronization with the corresponding transmitter 102, the receiver 104 is configured to begin receiving from the transmitter 102 data signals corresponding to the user's detected glucose level. More specifically, the receiver 104 in one embodiment is configured to perform synchronized time hopping with the corresponding synchronized transmitter 102 via the communication link 103 to obtain the user's 

In regards to Claims 12 and 23, Brister teaches the remote device includes an infusion device (see entire document, for example Col. 61, ll. 50 "infusion devices").

In regards to Claims 13 and 24, Brister teaches real time monitored glucose level information and glucose trend information (see entire document, for example Col. 62, ll. 13, Col. 68, ll. 63 "trend" and Col.68, ll. 42-43 "real-time analyte value" and "continuously"). 

In regards to Claims 15 and 26, Brister teaches the analyte sensor comprises an in vivo analyte sensor including a plurality of electrodes including a working electrode comprising an analyte-responsive enzyme (see entire document, for example Col. 20, ll. 66- Col. 21, ll. 5 " The working electrode 44 is configured to measure the concentration of an analyte. In an enzymatic electrochemical sensor for detecting glucose, for example, the working electrode measures the hydrogen peroxide produced by an enzyme catalyzed reaction of the analyte being detected and creates a measurable electronic current."). 

In regards to Claims 16 and 27, Brister teaches the enzyme is bound to a polymer disposed on the working electrode (see entire document, for example Col. 20, ll. 54 "polymer", and Col. 28, ll. 5 "polymer domain").

Claims 17-21 and 28-32 are rejected under is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9451910 to Brister et al. (Brister) in view of US 2007023877 to He (He) as applied to Claims 11-13, 15, 16, 22-24, 26 and 27 above, in further view of US 20030187338A1 to Say et al. (Say). 

In regards to Claims 17-21 and 28-32, Brister teaches the use of mediators is well known, and generally teaches the claim limitations (see entire document for example Col. 27, ll. 4-44 "The material that forms the electrode domain can also protect against pH-mediated damage that can result from the formation of a large pH gradient due to the electrochemical activity of the electrodes " and "the polyurethane polymer is crosslinked with a water soluble carbodiimide"), but does not specifically teach particular features and use of the mediator.  Say which is in the same field of endeavor further elaborates on the use and features of mediators to effect electron transfer in the analyte reaction.  

In regards to Claims 17 and 28, Say teaches the working electrode comprises a mediator bound to a polymer disposed on the working electrode (see entire document, for example para. 0143-0145 and 0158).  Say which is in the same field of endeavor further elaborates on the use and features of mediators to effect electron transfer in the analyte reaction.  It would be obvious to one of ordinary skill in the art at the time the invention was made to reference Say for particular information about employing mediators in the practice of Brister for the predictable purpose of effecting electron transfer in the analyte reaction.  

In regards to Claims 18 and 29, Say teaches the mediator is crosslinked with the polymer disposed on the working electrode (see entire document, for example para. 0105, 0106, 0151 and 0179 and 0183).  Say which is in the same field of endeavor further elaborates on the use and features of mediators to 

In regards to Claims 19 and 30, Say teaches wherein the analyte sensor (see entire document, for example para. 0001) including a plurality of electrodes including a working electrode comprising a mediator (see entire document, for example para. 0143-0145 and 0158).  Say which is in the same field of endeavor further elaborates on the use and features  of mediators to effect electron transfer in the analyte reaction.  It would be obvious to one of ordinary skill in the art at the time the invention was made to reference Say for particular information about employing mediators in the practice of Brister for the predictable purpose of effecting electron transfer in the analyte reaction.  

In regards to Claims 20 and 31, Say teaches the mediator is bound to a polymer disposed on the working electrode (see entire document, for example para. 0143-0145 and 0158).  Say which is in the same field of endeavor further elaborates on the use and features of mediators to effect electron transfer in the analyte reaction.  It would be obvious to one of ordinary skill in the art at the time the invention was made to reference Say for particular information about employing mediators in the practice of Brister for the predictable purpose of effecting electron transfer in the analyte reaction.  

In regards to Claims 21 and 32, Say teaches the mediator is cross-linked with the polymer disposed on the working electrode (see entire document, for example para. 0105, 0106, 0151 and 0179 and 0183).  Say which is in the same field of endeavor further elaborates on the use and features of mediators to effect electron transfer in the analyte reaction.  It would be obvious to one of ordinary skill in the art at 

In regards to Claims 33 and 34, it is notoriously known that to maintain RF communications, the receiver and transmitter must be maintained within a predetermined distance.  Say teaches the predetermined range is five inches or less (see entire document, for example para. 0325 “the transmitter 160 is only used to transmit signals to the sensor control unit 44 and has a range of less than one foot, and preferably less than six inches”).  It would be obvious to one of ordinary skill in the art at the time the invention was made to maintain the apparatus and sensor system taught by Brister within a predetermined distance of five inches or less as taught by Say for predictable purpose of maintaining secure communications.  For further clarification, it would have been obvious to one of ordinary skill in the art at the time of the filing of the present application, to modify the apparatus and sensor system taught by Brister modified to have the predetermined range is five inches or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and such selection could be readily determined with only some due experimentation.  (See MPEP 2144.05, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9451910 to Brister et al. (Brister) in view of US 2007023877 to He (He) as applied to Claims 11-13, 15, 16, 22-24, 26 and 27 above, in further view of common knowledge as exemplified by US 20080046038 to Hill et al. (Hill) and US 20050065464 to Talbot et al. (Talbot). 

In regards to Claims 35 and 36, Brister modified teaches the essential features of the claimed invention, except for the first antenna receives a control command or ping signal.  Ping signals are notoriously known to wake up or prompt the receiving device for the purpose of initiating a function as exemplified by US 20080046038 to Hill et al. (Hill) (see entire document, for example para. 0019, 0035) and US 20050065464 to Talbot et al. (Talbot) (see entire document, for example para. 0050).   It would be obvious to one of ordinary skill in the art to modify the apparatus and system taught by Brister modified with the first antenna (which receive radio frequency (RF) power from a remote device when the remote device is positioned within a predetermined range from the first antenna) receives a control command or ping signal from the remote device as a means to prompt the receiving device to recharge using RF power from the remote device. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See US 6558321 to Burd et al.

Response to Amendments and Arguments
Applicant's amendments and arguments filed October 12, 2021 have been fully considered.  Applicant’s arguments with respect to claim(s) 11-13, 15-24 and 26-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


MITCHELL E. ALTER
Examiner
Art Unit 3791


/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791